Citation Nr: 0313261	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico, that continued a 10 
percent rating for the veteran's service-connected low back 
disability.  In February 2000 the veteran appeared at a 
hearing before a local hearing officer.  A transcript of that 
hearing has been associated with the record on appeal.  The 
hearing officer's decision in March 2000 increased the rating 
to 20 percent.  The case was before the Board in August 2002, 
and in November 2002 and April 2003 the veteran was notified 
that the Board was undertaking additional development of the 
evidence.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
service connected lumbar spine disability is manifested by 
severe limitation of lumbar spine motion.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

While the veteran has not been fully advised of the pertinent 
mandates of the VCAA and implementing regulations, and has 
not waived AOJ initial consideration of the additional 
evidence developed by the Board, in light of the 
determination below, which represents a complete grant of the 
benefit sought (see July 2002 Appellant's Brief), the Board 
finds that a remand for further notice or for AOJ initial 
consideration of the additional evidence obtained would serve 
no useful purpose.  The veteran is not prejudiced by the 
Board's determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected low back disability is 
currently rated under Diagnostic Code (Code) 5295 of VA's 
Rating Schedule.  A 20 percent evaluation is warranted under 
this Code for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  40 
percent is the maximum rating under Code 5295.  38 C.F.R. 
§ 4.71a.  

Other potentially applicable codes include Code 5289, which 
provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.

Code 5292 provides for ratings based on limitation of motion 
of the lumbar spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted.  The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. 
§ 4.71a.

Code 5293 provides the criteria for rating degenerative disc 
disease.  When the disc disease is moderate, with recurring 
attacks, a rating of 20 percent is warranted.  When the disc 
disease is severe, with recurring attacks with intermittent 
relief, a 40 percent rating is warranted.  When disc disease 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, a 60 percent rating is provided.  
60 percent is the maximum rating under Code 5293.  38 C.F.R. 
§ 4.71a.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Since the veteran's 
appeal was pending at the time of the regulatory revision, 
under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
low back disability rating must be considered under both the 
old and (effective from September 23, 2002) the new criteria, 
and the new criteria must be applied from their effective 
date, if more favorable.  See VAOPGCPREC 3-00.  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) based either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in a higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months, a 40 percent rating is 
assigned.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  Note (1) of the revised Code 
5293 provides that for purposes of ratings under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Factual Background

In January 1997 the RO apparently granted service connection 
for lumbar spine arthritis (and encompassing lumbosacral 
strain) on a presumptive basis.  On July 1996 VA examination 
minimal arthritic changes in the anterior-superior margin of 
L4, and chronic lumbosacral strain with no radiculopathy were 
diagnosed.  On February 1999 VA orthopedic examination 
chronic lumbosacral strain was diagnosed.  
On May 2003 VA neurology examination, chronic low back pain 
was diagnosed.  The examiner indicated that there were no 
neurologic signs or symptoms, no signs or symptoms of 
radiculopathy, and no neurologic involvement.  The examiner 
noted there was marked limitation of lumbar spine flexion.  
Motor examination showed 5/5 strength, good bulk and normal 
tone.  Sensory examination to light-touch, pin, vibration, 
and touch was normal.

On May 2003 VA orthopedic examination, the veteran indicated 
that he worked full-time as a police officer.  The examiner 
reviewed X-rays from February 1999, which revealed slight 
narrowing at L4-5 and L5-S1 disc spaces.  Very minimal 
spurring at L4 was noted.  The veteran reported that he had 
daily back pain, with coughing and sneezing increasing the 
pain.  The pain radiated to the back of both sides to below 
the knee, mainly when sitting.  There were no flare-ups, but 
rather he had a steady back pain.  Examination showed seated 
straight leg raising on the right to 30 degrees and on the 
left to 60 degrees, with complaints of lower back pain on 
bilateral testing.  There was no fatigue.  Range of motion 
studies revealed flexion to 50 degrees, extension to 25 
degrees, and lateral flexion to 15 degrees bilaterally, each 
with pain at the terminal degrees.  The examiner indicated 
there was moderate functional impairment, with range of 
motion loss (in degrees) being 40 degrees for flexion, 5 
degrees for extension, and 10-15 degrees for lateral flexion 
bilaterally.  The examiner further noted that no flare-ups 
were evident, and that fatigability, ankylosis or 
incoordination were not shown.  

Analysis

The Board finds that the disability picture presented by the 
evidence reasonably warrants a 40 percent rating.  May 2003 
VA orthopedic examination revealed approximately 50 percent 
limitation of flexion and lateral flexion (and a lesser 
degree of limitation of extension).  Such findings reasonably 
reflect a severe limitation of lumbar motion (a VA physician 
referred to the limitation as marked), warranting a 40 
percent rating under Code 5292.

Although the 40 percent represents a full grant of the 
benefit sought (as was previously indicated), the Board has 
further considered the potential for a still higher rating.  
Ankylosis is not shown, and there is no neurologic 
involvement.  Hence, there is no basis for higher ratings of 
50 percent or 60 percent under Codes 5289 and 5293 (before 
September 23, 2002), respectively.  The evidence does not 
reflect incapacitating episodes.  The veteran works full-
time.  And, as noted, neurological symptoms warranting a 
separate rating are not shown.  Hence, a higher rating under 
the revised Code 5293 likewise is not warranted.


ORDER

A 40 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

